Citation Nr: 0107723	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  97-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to direct service connection for headaches.  

2.  Entitlement to service connection for headaches as due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran served on active duty from February 1986 to June 
1986.  He also had certified active service from November 
1990 to June 1991 to include service in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
January 1991 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, denying 
direct service connection for headaches as well as service 
connection for headaches as due to undiagnosed illness.  

The veteran's 1994 claim was originally denied, in part, on 
the basis that his headaches were not present during the 
first two years after the completion of his service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War as required under the presumptive provisions of 38 C.F.R. 
§ 3.317.  However, effective April 29, 1997, VA amended 38 
C.F.R. § 3.317 to extend through the year 2001 the 
presumptive period for which any such disability may become 
manifest to a compensable degree.  62 Fed. Reg. 23129 (1997).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Here, the RO has already considered the veteran's 
claim under the new regulatory criteria, which are more 
favorable to the veteran and there is no need for further 
development in this regard.  

There have been other significant changes in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  The new law revises the former § 5107(a) of 
title 38 United States Code to eliminate the requirement that 
a claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  

In this case, the claims of service connection for headaches 
on a direct basis and as due to undiagnosed illness have been 
given full consideration.  The substantive provisions of The 
Veterans Claims Assistance Act of 2000, referenced above, 
have been fulfilled.  Here, a review of the record shows that 
the RO has substantially complied with the new requirements 
set out in Public Law 106-475.  

In this regard, the record shows that all pertinent medical 
records identified by the veteran have been obtained.  He has 
also been accorded official examinations in order to better 
develop and evaluate his claim of service connection.  The 
veteran has been fully advised of the basis for the denial of 
his claim and thus of the kind of medical evidence or opinion 
needed to support his service-connection claim.  The veteran 
has not only failed to furnish such information, but has also 
failed to advise the RO of the existence of any such medical 
evidence or opinion that might serve to support his claim.  
Thus, there is no further evidentiary development warranted.  
Since the record shows substantial compliance with the new 
law, this case does not fall within the purview of Karnas, 
supra.  Upon review of the evidence, the Board is satisfied 
that all necessary and available evidence has been received 
and has been adequately developed for an equitable 
disposition of the veteran's appeal at this time.  

Finally, the veteran has also suggested that his headaches 
may be secondary to service-connected disability, but this 
claim, which is not inextricably intertwined, with the 
current claim, has not been developed for appellate review.  
It is referred to the RO for any necessary action.  The issue 
shown on the title page is the only one that has been 
properly developed for appellate review at this time.  


FINDINGS OF FACT

1.  Headaches were not present during service and were first 
reported on VA examination in February 1994.  

2.  The veteran's current headaches have been variously 
diagnosed, but are not shown by competent medical evidence to 
be attributable to an undiagnosed illness incurred as a 
result of service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107) 
(West 1991 & Supp. 2000).

2.  An undiagnosed illness, manifested by chronic headaches, 
was not incurred in active service in Southwest Asia during 
the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1117, 1131, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107) (West 1991 
& Supp. 2000); 38 C.F.R. 3.317 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative as to the presence of 
headaches during the veteran's periods of service.  The 
records do show that the veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
January 1991 to May 1991.  It is neither contended nor shown 
that the veteran had headaches during service.  

On VA examination in February 1994, the veteran provided for 
the first time a history of headaches beginning after his 
return from the Persian Gulf.  He reported that he originally 
thought the headaches were due to stress, but that he had 
left his stressful job and his headaches had not improved.  
On general medical examination, the examiner noted the 
history of headaches and while etiology was unknown, he felt 
they were due to tension.  The veteran underwent neurologic 
evaluation, which was normal.  Based on the examination and 
the veteran's description of his headaches, the examiner's 
impression was chronic tension headaches.  

The veteran filed his initial claim for service connection 
for headaches in November 1994.  The veteran attributed his 
headaches to his inhalation of smoke from oil field fires, 
while serving in the Persian Gulf. 

A November 1995 letter from a private neurologist showed that 
he had obtained a detailed history of the veteran's headaches 
to include that the veteran's mother had suffered from 
migraine headaches.  After examination, his pertinent 
impressions were common migraine headaches and possible 
tension headaches.  A December 1995 magnetic resonance 
imaging (MRI) suggested previous migraine headaches.  

The veteran elaborated on this contention and described his 
headache symptomatology at a hearing on appeal at the RO in 
January 1996.

In an April 1997 letter, the same neurologist reported that 
his current impression was complicated migraine headache.  
Other private records show continuing complaints of and 
treatment for headaches during the appeal period.  

The veteran elaborated on this contention and described his 
headache symptomatology at a hearing on appeal at the RO in 
January 1996.

An April 1997 statement from a fellow serviceman verified 
that the veteran had been exposed to smoke from oil fires 
while serving in the Persian Gulf.  

An October 1997 rating action, considered the newly enacted 
presumptive provisions of 38 C.F.R. § 3.317, but continued 
the denial of the veteran's claim.  

On a November 1997 VA examination for conditions not at 
issue, a history of headaches was again reported.  

On VA neurologic examination in December 1998, the examiner 
had the opportunity to review the veteran's claims folder to 
include his medical records.  Neurologic examination was 
reported as normal.  The neurologist's diagnosis was chronic 
headaches, possibly vascular in nature.  It was noted that 
while the veteran's headaches had some vascular features, 
they were not typical of migraines.  

The veteran presented testimony on the certified issue at a 
videoconference hearing held by the undersigned in November 
2000.  At the hearing, the veteran testified as to his belief 
that his headaches were the result of an undiagnosed illness.  
He noted how his previous treatment for vascular headaches 
and sinus headaches had been unsuccessful, perhaps suggesting 
that his headaches were of some unknown etiology.  

In conjunction with the hearing, the veteran submitted a 
November 2000 statement from a private internist, who noted 
that he had first seen the veteran in July of 1999 and 
several times thereafter.  He noted that he had prescribed 
medication for the veteran's headaches, but that it made him 
drowsy and was discontinued.  His attempts to treat the 
veteran's headaches as migraines were said to be 
unsuccessful.  He further noted that he felt the veteran's 
headaches were secondary to a pan sinusitis ( confirmed on CT 
scan), but that his attempted treatment for such headaches 
was also unsuccessful.  


Criteria

To establish service connection for a disability, the 
evidence must show that the disability exists and that it was 
incurred in service or, if preexisting service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability which, 
by history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. 
§ 1117.  (West 1991 & Supp. 2000)

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. 
§ 3.317(a)(1) (2000).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2) (1999).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2000).  

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2000).  


Analysis

While the veteran's contentions have primarily centered on 
his service in the Persian Gulf, service connection must also 
be considered on a direct basis, that is, it must also be 
determined if any of these conditions may be directly related 
to the veteran's periods of active duty.  Combee v. Brown, 34 
F.3rd 1039 (Fed.Cir. 1994).  

While the veteran complains of headaches, service medical 
records do not document complaints of headaches during 
service and the first documented report of headaches was on 
VA examination in February 1994.  At that time and 
subsequently, the veteran has consistently reported the onset 
of headaches about two years after service discharge.  

There is also no medical evidence linking the diagnosed 
headaches to service.  There is no medical opinion, for 
example, suggesting that the veteran's headaches had their 
onset in service, and the Board observes that the veteran has 
consistently stated the contrary.  The Board concludes that 
service connection on a direct basis is not warranted.  

The veteran's principal argument addressed by the RO below 
and in this decision is that his headaches should be service 
connected under the provisions of 38 C.F.R.§ 3.317 as 
stemming from an undiagnosed illness.  However, this 
regulation makes plain that service connection in such 
circumstances is only to be granted where there is an 
undiagnosed illness during active service in the Southwest 
Asia theater of operations, or to a degree of 10 percent or 
more, not later than December 31, 2001.  Thus, one of the 
basic criteria for service connection under the regulation is 
that the condition may not be attributed to any known cause.  

With respect to the veteran's allegation that he suffers from 
an undiagnosed illness that had its onset in the Persian 
Gulf, the Board notes that while his headaches have been 
variously diagnosed as migraine, vascular and sinus 
headaches, they have been attributed to known etiologies by 
competent medical authority.  The physicians' assessments 
reference vascular headaches of a mixed tension migraine 
nature and sinus headaches.  Thus, the veteran's articulated 
complaints of headaches have been associated with diagnoses, 
and, therefore, service connection under 38 U.S.C.A. 
§ 1117 is not warranted.  

There is no suggestion or indication in the medical records 
of any attribution of his headaches to undiagnosed illness or 
to his Persian Gulf experiences.  In this regard, the record 
shows that the veteran has provided his examining and 
treating physicians with his history of exposure to oil fires 
in the Persian Gulf, but none of them, private or VA, has 
attributed his headaches to such exposure.  There is no 
competent medical evidence of record indicating that the 
veteran's headaches are attributable to any undiagnosed 
illness as claimed.  While the record is unclear as to the 
exact etiology of the veteran's headaches, it is clear from 
the preponderance of the evidence of record that the 
veteran's headaches are not due to any undiagnosed illness.  

The Board has considered the veteran's contentions and 
testimony with respect to the etiology of his headaches; 
however, the Board again notes that there is no competent 
medical evidence to relate his headaches to an undiagnosed 
illness.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses and opinions of medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Accordingly, in view of the foregoing, service connection for 
headaches on a direct or presumptive basis must be denied.  



ORDER

Service connection for headaches on a direct basis or as due 
to undiagnosed illness is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

